Chadwick, J.
(concurring)—The state has an undoubted right, in proper cases,-to fix a maximum rate to be charged for freights or fares, but a maximum rate of tolls and driving charges for rafting and booming logs in the streams of the state would violate the constitutional rights of the citizen. The waters of this state are public highways for rafting and booming logs, and, but for the statute, the owner of logs tributary to a stream would have a right to drive and boom *580his own logs. An act taking away the right to use these natural highways would be unconstitutional, unless the act is saved by a provision which the legislature was careful to insert, that is, that the charge shall be reasonable and not exceeding a certain maximum.
All of the cases relied on, excepting only Underwood Lumber Co. v. Pelican Boom Co., 76 Wis. 76, 45 N. W. 18, are cases involving the power of a public service company to charge up to a maximum for the use of a utility created and controlled by it. They are sound, but they do not fit the case at bar. They sound in contract. In such cases, the right of the legislature to fix maximum rates has not been denied. For instance, a public service corporation undertakes to build a new highway or a new means of transportation—to cut through the trackless forests or to lay rails over the open plains. In consideration of these things the state can say that all patrons may be charged any sum within a maximum. Such company does not—and, from the nature of things, cannot be said to—assume a monopoly over a natural highway that was common to all the people having occasion to use it before, and which, but for some statute, would still be open to their free and unobstructed use.
In the Underwood case, two questions were involved: First, had the legislature the power to fix a maximum rate of tolls, and second, whether, in that particular instance, the rate which the company had fixed was reasonable. The court held that it was within the power of the legislature to fix a limitation of fifty cents per thousand feet as a maximum charge, and, in so far as a maximum was concerned, it was a matter of legislative discretion. The company had fixed a rate of forty cents per thousand, asserting it to be a reasonable rate. The lumber company contested this rate, asserting that it was unreasonable. The court tried out the issue of fact and laid down a rule for determining what would be a reasonable rate within the maximum. After stating the contentions of the plaintiff and the defendant, the court, upon *581the authority of Pere Marquette Boom Co. v. Adams, 44 Mich. 403, 6 N. W. 857, said:
“It seems to us very clear that the value of all property and rights of property necessarily employed, and all labor or services necessarily employed, and all disbursements necessarily made, and all expenses necessarily incurred, by the boom company in receiving, sorting, storing, and delivering logs and timber, should be considered in determining what is a reasonable compensation for such services.”
And further, after restating its finding that a fifty cent maximum toll could not be attacked as an abuse of legislative discretion, continues:
“The boom company fixed the amount at forty cents per thousand. It seems to have been reasonable.”
It will thus be seen that the court not only found in the “mass of evidence in this case” what was a reasonable rate, but laid down a rule for finding a reasonable rate in all future cases.
Although confidently relied on, the case does not uphold the decrees of the lower court. As I read it, it sustains the position of the appellant in this case, both on the law and the fact. Brooklyn Union Gas Co. v. New York, 188 N. Y. 334, 81 N. E. 141, 117 Am. St. 868, 15 L. R. A. (N. S.) 763, is the only case cited in which the power of courts to inquire into the reasonableness of a rate below the maximum was in issue. The statute in that case did not require that the rate should be reasonable and then set a maximum, but provided only that the charges should not exceed a certain amount.
It seems to me that the considerations to which I have adverted must have occurred to the legislature at the time it defined the rights of logging and boom companies and limited the charges and tolls to be exacted for their services. Otherwise it would have said in plain words what respondent contends for; that is, that any rate not exceeding the maximum was a fair charge..
*582If our construction of the statute is not sound, the word “reasonable” is redundant. To reject it would violate a well settled canon of construction. As I view the law, it is possible to give force and meaning to every word of the statute, whereas respondent, to sustain its reasoning, must annihilate the very words which were intended to save the statute from attack upon constitutional grounds.
Moreover, respondent has itself construed the statute, and by its own act should now be held to admit that it can charge no more than a reasonable rate, whatever the maximum fixed by statute may be. When it fixed sixty-five cents for driving and forty cents for booming, both being within the maximum, it would seem that it recognized that its power to take tolls was limited to a reasonable sum within the maximum. It is no answer to this proposition to say that a boom and driving company may grant its favors at will within the limit of its power to charge for services. Private rights do not hang upon a thread so slender; especially when the power to maintain a compulsory service and charge at all is dependent upon the will of the people themselves. No citizen should be made dependent in .the assertion of his rights upon the benevolent impulses of a public service corporation. It has not always been a dependable thing. On the contrary, the rights of such corporations should be strictly defined by law and their charges should always be open to inquiry, unless, indeed, the legislature has fixed a maximum that is not offensive to some provision of the constitution.